Citation Nr: 1737776	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) lumbosacral strain.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to a separate rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement a total disability rating based on individual unemployability (TDIU) prior to October 21, 2013.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Veteran appeared at a hearing before a decision review officer and also appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

In October 2015, the Board dismissed left knee rating claims, granted intermediary increases for right and left lower extremity claims, and reopened a previously denied claim of service connection for a psychiatric disorder.  The Board remanded the remaining issues on appeal to the RO for additional development and consideration.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed the Veteran's intention to withdraw the appeal of the issues of increased ratings for the back disability and radiculopathy both lower extremities, as well as entitlement to a TDIU prior to October 21, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of an initial rating in excess of 20 percent for DDD lumbar strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal as to the issue of an initial rating in excess of 20 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal as to the issue of an initial rating in excess of 20 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU prior to October 21, 2013 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

While the case was in remand status, the RO issued a February 2017 rating decision in which it granted service connection for the psychiatric disorder and right knee claims, as well as entitlement to special monthly compensation based on housebound criteria being met and basic eligibility to Dependents' Educational Assistance, from October 21, 2013.

Thus, the four issues that remain on appeal are increased ratings for the back and radiculopathy of both lower extremities, as well as entitlement to a TDIU prior to October 21, 2013.  The Veteran's representative submitted a June 2017 statement indicating that the Veteran wished to withdraw the four issues on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with these claims.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for DDD lumbar strain is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is dismissed.

The appeal of the issue of entitlement to a TDIU prior to October 21, 2013 is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


